Title: From John Adams to the President of Congress, 5 February 1783
From: Adams, John
To: Congress, the President of


Sir,
Paris Feby. 5th. 1783.

The Resolution of Congress of the 12th. July 1781,— “That the Commission and Instructions, for negociating a Treaty of Commerce between these United States and Great Britain, given to the Honorable John Adams on the 29th day of September 1779, be and they are hereby revoked,” was duly recieved by me in Holland; but no Explanation of the Motives to it, or the Reasons on which it was founded, was ever transmitted to me by Congress, or the Committee of foreign Affairs, or any individual Member— Nor has any-body in Europe or America ever once attempted, that I know of, to guess at the reason.— Whether it was intended as a Punishment to me, or with a charitable design not to lead me into Temptation— Whether it was intended as a Punishment to the English for their Insolence and Barbarity— Whether it was intended to prevent or remove Suspicions of Allies, or the Envy and green eyed Jealousy of CoPatriots, I know not.— Of one thing, however, I am fully satisfied, that Congress had Reasons and meant well— But whether those Reasons were founded on true or mistaken Information, I know not.
When I recollect the Instructions, which were given and revoked with that Commission, I can guess, and only guess, at some Considerations, which might, or might not, operate with Congress.— In these Instructions, Congress determined. 1st. That the common right of Fishing should in no Case be given up.— 2dly. That it is essential to the Welfare of all these United States, that the Inhabitants thereof, at the Expiration of the War, should continue to enjoy the free and undisturbed Exercise of their common right to fish on the Banks of Newfoundland, and the other fishing Banks of Newfoundland, and the other fishing Banks and Seas of North America, preserving inviolate the Treaties between France and the said States &ca. &ca.— And 3dly. “That our Faith be pledged to the several States, that without their unanimous Consent no Treaty of Commerce shall be entered into, nor any Trade or Commerce whatever carried on with Great Britain, without the explicit Stipulation herein after mentioned.— You are therefore not to consent to any Treaty of Commerce with Great Britain, without an explicit Stipulation on her Part, not to molest or disturb the Inhabitants of the United States of America in taking Fish on the Banks of Newfoundland, and other Fisheries in the American Seas, any where excepting within the distance of three Leagues of the Shores of the Territories remaining to Great Britain at the close of the War, if a nearer distance cannot be obtained by Negociation:— And in the Negociation You are to exert your most strenuous Endeavours to obtain a nearer distance in the Gulph of St. Laurence, and particularly along the Shores of Nova Scotia; as to which latter, We are desirous that even the Shores may be occasionally used for the purpose of carrying on the Fisheries by the Inhabitants of these States.”
These Instructions are very decisive in favor of our indubitable right to the Fisheries: and it is possible, that Congress might be of Opinion, that Commerce would be the strongest Inducement to the English to make Peace, and at the same time, that there was something so Naval in the Fisheries, that the dread of acknowledging our right to them would be the strongest Obstacle in the way of Peace.— They might think too, that Peace was of more Importance to the United States, than a British Acknowledgment of our right to the Fisheries, which to be sure would have been enjoyed by our People in a good degree without it.— Reasonings like these might influence Congress to revoke the Commission and Instructions in question— But whatever Probability there might appear in them at that time, Experience has since shewn, that they were not well founded. On the contrary, Arguments have been found to convince the British Ministers themselves, that it was the Interest of their King and Country, not only to acknowledge the American Right to the Fisheries, but to encourage the unrestrained Exercise of it— These Considerations therefore can be no longer of any weight against a Treaty of Commerce with Great Britain, or against accrediting a Minister to the Court of St. James’s— Nor can I concieve of any Motive now existing, against these Measures— On the contrary, so many Advantages present themselves to view, that I think it my Duty to recommend them to Congress, as proper to be adopted without loss of time.
If there are in Congress any of those Gentlemen, with whom I had the honor to serve in the Years 1775 and 1776, they may possibly remember, that in arguing in favor of sending Ministers to Versailles to propose a Connection with that Court, I laid it down as a first principle, that We should calculate all our Measures and foreign Negociations, in such a manner, as to avoid a too great dependence upon any one Power of Europe—to avoid all Obligations and Temptations to take any part in future European Wars—That the business of America with Europe was Commerce, not Politicks nor War—And that above all it never could be our Interest to ruin Great Britain, or injure or weaken her any farther, than should be necessary to support our Independence and our Alliances—And that as soon as Great Britain should be brought to a Temper to acknowledge our Sovereignty and our Alliances, and consent that We should maintain the one and fulfil the others, it would be our Interest and Duty to be her Friends; as well as the Friends of all the others Powers of Europe, & Enemies to none.— We are now happily arrived, through many tremendous Tempests, at that period— Great Britain repects Us as Sovereign States, and respects all our political Engagements with foreign Nations; and as long as She continues in this Temper of Wisdom, it is our Duty to respect her.— We have accordingly made a Treaty with her and mutually sworn to be Friends.— Through the whole period of our Warfare and Negociations, I confess I have never lost Sight of the Principles and the System, with which I sat out, which appeared to me too to be the Sentiments of Congress with great Unanimity, and I have no Reason to suppose that any Change of Opinion has taken place; and if there has not, every one will agree with me, that no Measure We can pursue will have such a Tendency to preserve the Government and People of England in the right System for their own and our Interest, and the Interest of our Allies too, well understood, as sending a Minister to reside at the Court of London.
In the next place, the Court of London is the best Station to collect Intelligence from every part; and, by means of the Freedom of the Press, to communicate Information for the benefit of our Country to every part of the World.— In time of Peace, there is so frequent travelling between Paris, London and the Hague, that the Correspondence of our Ministers at those Courts may be carried on by private Hands, without hazarding any thing from the Infidelity of the Posts, and Congress may reasonably expect Advantages from this Circumstance.
In the third place, a Treaty of Commerce with Great Britain is an Affair of great Importance to both Countries.— Upon this Occasion I hope I shall be excused, if I venture to advise, that Congress should instruct their Minister not to conclude such a Treaty; without sending the Project to them for their Observations and fresh Instructions— And I should think it would not be improper upon this Occasion to imitate the Dutch Method, take the Project ad referendum and transmit it to the Legislatures of all the States for their Remarks, before Congress finally resolve.— Their Minister may be authorized and instructed in the mean time, to enter into a temporary Convention for regulating the present Trade for a limited period of Months or Years, or until the Treaty of Commerce shall be compleated.—
In the fourth place, it is our part to be the first to send a Minister to Great Britain, which is the older, and as yet the superior State.— It becomes Us to send a Minister first, and I doubt not the King of Great Britain will very soon return the Compliment— Whereas if We do not begin, I believe there will be many Delicacies at St. James’s about being the first to send.— I confess, I wish a British Minister at Philadelphia, and think We should derive many benefits from his Residence.— While We have any foreign Ministers among Us, I wish to have them from all the great Powers, with whom We are much connected.— The Corps Diplomatick at every Court is, or ought to be, a System representing at least that part of the System of Europe, with which that Court is most conversant. In the same manner, or at least for similar Reasons, as long as We have any one Minister abroad at any European Court, I think We ought to have one at every one, to which We are most essentially related, whether in Commerce or Policy, and therefore while We have any Minister at Versailles, the Hague, or London, I think it clear We ought to have one at each— Tho’ I confess I have sometimes thought, that, after a very few Years, it will be the best thing We can do to recall every Minister from Europe, and send Embassies only on special Occasions.
If, however, any Members of Congress should have any Delicacies, lest an American Minister should not be recieved with a Dignity becoming his Rank and Character, at London, they may send a Commission, to make a Treaty of Commerce with Great Britain, to their Minister at Madrid, or Versailles, or the Hague, or St. Petersbourg, and instruct him to carry on the Negociation from the Court where he may be, until he shall be invited to London,— Or a Letter of Credence may be sent to one of these with Instructions to go to London, as soon as the King shall appoint a Minister to go to Philadelphia.— After all however, my own Opinion is, that none of these Manœuvres are necessary, but that the best way will be, to send a Minister directly to St. James’s, with a Letter of Credence to the King as a Minister Plenipotentiary, and a Commission to treat of a Treaty of Commerce; but with Instructions not to come to any irrevocable Conclusion, until Congress and all the States have an Opportunity to consider of the Project, and suggest their Amendments.
There is one more Argument in favor of sending a Minister forthwith— It is this—While this Mission lies open, it will be a Source of Jealousy among present Ministers, and such as are or may be Candidates to be foreign Ministers—a Source of Intrigue and Faction among their Partizans and Adherents, and a Source of Animosity and Division among the People of the States.— For this Reason, it is a Pity that the first Choice had not been such as Congress could have continued to approve, and the first Measure such as Congress could have constantly persevered in.— If this had been the Case, the Door of Faction would have been kept shut.
As this however was once my Department by the Voice of Eleven States in twelve present, and as I will be answerable at any hazard, it will never be again the Department of any one by a greater Majority, there seems to be a Propriety in my giving my Advice concerning it, on taking Leave of it, if such is the Will of Congress, as I have before done in this Letter, according to the best of my Judgment.
And if it should not be thought too presumptuous, I would beg Leave to add, what is my Idea of the Qualifications necessary for an American foreign Minister in general, and particularly and above all to the Court of St. James’s.— In the first place—He should have had an Education in classical Learning and in the Knowledge of general History, ancient and modern, particularly the History of France, England, Holland and America.— He should be well versed in the Principles of Ethicks; of the Law of Nature and Nations; of Legislation and Government; of the civil Roman Law; of the Laws of England and the United States; of the public Law of Europe, and in the Letters, Memoirs and Histories of those great Men, who have heretofore shone in the Diplomatick Order, and conducted the Affairs of Nations and the World. He should be of an Age to possess a Maturity of Judgment arising from Experience in Business— He should be active, attentive and industrious; and above all he should possess an upright Heart and an independent Spirit, and should be one, who decidedly makes the Interest of his Country, not the Policy of any other Nation nor his own private Ambition or Interest, or those of his Family, Friends and Connections, the Rule of his Conduct.

We hear so much said about a genteel address, and a Facility in speaking the French Language, that one would think a Dancing Master and French Master, the only Tutors necessary to educate a Statesman.— Be it remembered, the present Revolution, neither in America or Europe, has been accomplished by elegant Bows, nor by Fluency in French—Nor will any great thing ever be effected by such Accomplishments alone.— A Man must have something in his Head to say, before he can speak to effect, how ready soever he may be at Utterance— And if the Knowledge is in the Head and the Virtues, are in his Heart, he will never fail to find a way of communicating his Sentiments to good Purpose.— He will always have excellent Translators ready, if he wants them, to turn his Thoughts into any Language he desires.— As to what is called a fine Address, it is seldom attended to after the first or second Conversation, and even in these, it is regarded no more by Men of Sense of any Country, than another thing, which I once heard disputed with great Vivacity among the Officers of the French Frigate Le Sensible.— The Question was, what were the several Departments of an Ambassador and a Secretary of Legation? After a long and shrewd Discussion, it was decided by a Majority of Votes, “that the Secretary’s Part was to do the Business, and that of the Ambassador to keep a Mistress.”— This Decision produced a Laugh among the Company, and no Ideas of the kind will ever produce any thing else among Men of Understanding.
It is very true, that it is possible a Case may happen, that a Man may serve his Country by a Bribe well placed, or an Intrigue of Pleasure with a Woman—But it is equally true, that a Man’s Country will be sold and betrayed a thousand Times by this infamous Commerce, where it will be one served.— It is very certain, that We shall never be a Match for European Statesmen in such Accomplishments for Negotiation, any more than, I must & will add, they will equal Us in any solid Abilities, Virtues & Application to Business; if We choose wisely among the excellent Characters, with which our Country abounds.—
Among the Ministers, which have already crossed the Atlantic to Europe, there have been none exceedg Mr. Jay and Mr. Dana in all the Qualifications I have presumed to enumerate and I must say; that if I had the Honor to give my Vote in Congress, for a Minister at the Court of Great Britain, provided that Injustice must finally be done to him, who was the first Object of his Country’s Choice, such have been the Activity, Intelligence, Address and Fortitude of Mr. Jay, as well as his Sufferings in his Voyage, Journies and passed Services, that I should think of no other Object of my Choice, than that Gentleman.
If Congress should neglect all their old Ministers, and send a fresh one from America, they cannot be at a loss—for there are in that Country great Numbers of Men well qualified for the Service— These are most certainly better known by Name to Congress, than to me, and therefore I shall venture no further, but conclude by wishing this arduous Business well settled, and by Assurances to Congress, and to You, Sir, of my warmest Attachment and Respect.— / your most obedient and most humble / Servant
John Adams
